DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on September 25, 2020.  Accordingly, claims 1-8 and newly added claims 9-11 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed electrostatic sensor for detecting a position of an object which is approaching the electrostatic sensor in combination as claimed including:
A plurality of detection circuits each configured to be selectively connected to a corresponding electrode among the electrodes of the first electrode group and the 
A second AC power source configured to be selectively connected to remaining electrodes among the electrodes of the first electrode group and the second electrode group which are not connected to the detection circuits, the second AC power source generating a second AC voltage, the first and second AC voltages having a same frequency and a same phase; and
A controller configured to successively and repeatedly select a target group of electrodes which are to be connected to the detection circuits at a time from among the electrodes of the first electrode group and the second electrode group, such that the target group of electrodes are connected to the detection circuits while the remaining electrodes are connected to the second AC power, thereby detecting a position of the object based on respective currents detected by the current measurement units in the detection circuits.
With regard to claim 6, the prior art does not teach, suggest or render obvious the claimed electrostatic sensor for detecting a position of an object which is approaching the electrostatic sensor in combination as claimed including:
A plurality of detection circuits each connected to respective one of the electrodes of the first electrode group and the second electrode group, each detection circuit including a first AC power source and a current measurement unit; and
A controller configured to detect a position of the object to be detected based on a plurality of currents detected by a plurality of the current measurement units of 
With regard to claims 2-5 and 7-11, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Sakata et al. (US 5,540,085 A) relates to measurement and detection of a leakage position or positions in an impervious or water-impermeable sheet.  A method for detecting a leakage position in an impervious sheet, which comprises disposing a first and a second electrode units on an upper side and a lower side of the impervious sheet, respectively, the first electrode unit intersecting with the second electrode unit; short-circuiting all of electrodes in the first electrode unit; selecting a plurality of electrode sets one set after another set in the second electrode unit, each set comprising three electrodes adjacent to each other; supplying an AC voltage from an AC power source across a central one of each electrode set and the short circuited electrodes of the first electrode unit; measuring a potential difference between the other electrodes in the each electrode set to produce a measured voltage signal; and phase-detecting the measured voltage 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858